DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic trip unit, wherein: the electromagnetic trip unit includes a movable core, an upper static core and a lower static core; the movable core can move relative to the upper static core and the lower static core in the upper static core and the lower static core; a movable core body end of a movable core body of the movable core faces and approaches the lower static core end of the lower static core, when the electromagnetic trip unit is not released, a first magnetic field air gap is formed between the movable core body end and the lower static core end; the electromagnetic trip unit also includes a magnetic field air gap adjusting assembly which is connected with the movable core and the movement of the magnetic air gap adjusting assembly causes the movable core to move so as to adjust the first magnetic field air gap; the movable core body of the movable core is also provided with a movable core body step which causes a portion of the movable core body to have a larger diameter than that of the movable core body end along a moving direction of the movable core, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 9, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic trip unit, in which: the electromagnetic trip unit includes a trip lever, which can rotate around an longitudinal axis of the trip lever, the trip lever includes a trip lever body and a trip lever arm extending outward from the trip lever body; a rocker arm is connected to a movable core and can rotate around an axis of the rocker arm; the rocker arm includes a rocker arm body and a rocker arm knocking part extending from the rocker arm body; and a rocker arm positioning plate, which can also rotate around the rocker arm axis; the electromagnetic trip unit includes the movable core, an upper static core and a lower static core; the movable core can move relative to the upper static core and the lower static core in the upper static core and the lower static core; a movable core body end of a movable core body of the movable core faces and approaches the lower static core end of the lower static core, when the electromagnetic trip unit is not released, a first magnetic field air gap is formed between the end of the movable core body end and the lower static core end; 4 127417132v.1Docket No. F 19P4252-01US(835US2) the movable core body of the movable core is also provided with a movable core body step which causes a portion of  the movable core body to have a larger diameter than that of the movable core body end along a moving direction of the movable core, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the electromagnetic trip unit also includes a coil, which is arranged around the movable core; when the short circuit current flows through the coil, the movable core moves toward the lower static core under the attraction of the magnetic field, the motion of the movable core drives the rocker arm to rotate, the rotation of the rocker arm causes the rocker arm knocking part to act on the trip lever arm, thereby making the trip lever rotate around the axis of the trip lever to realize the release action of the electromagnetic trip unit; the electromagnetic trip unit also includes a magnetic field air gap adjustment assembly, the magnetic field air gap adjustment assembly includes the trip lever, a component that causes the trip lever to move along the axis of the trip lever, and the trip lever includes a trip lever bump, and the rocker arm positioning plate includes an inclined surface engaged with the trip lever bump, so that the linear motion of the trip lever drives the rotation of the rocker arm positioning plate; and a magnetic adjusting screw, wherein a threaded through hole is arranged on the rocker arm positioning plate, and the magnetic adjusting screw is engaged in the threaded through hole and connected with the rocker arm, so that when the linear motion of the trip lever causes the rotation of the rocker arm positioning plate, the rocker arm also follows the said rocker arm positioning plate to rotate, so as to drive the movable core to move relative to the lower static core, thus realizing the adjustment of the air gap of the first and second magnetic fields; the magnetic adjusting screw can be screwed in and out of the threaded through hole to move the rocker arm around the rocker arm rotation shaft, thereby the first and second magnetic fields air gap can be further adjusted; the first magnetic field air gap is smaller than the second magnetic field air gap.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/133/2022, with respect to currently amended claims 1-17 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837